DETAILED ACTION
Claims 2-20 are currently pending. Claim 1 is cancelled.  Claims 2, 7 and 13 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention Group III (claims 2-7 and 13-20) in the reply filed on December 7, 2021 is acknowledged.
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 7, 2021.
Priority
This application is indicated as a continuation-in-part (CIP) of the prior application U.S. Application No. 16/520,285, filed July 23, 2019, which claims the benefit of priority of U.S. Provisional Application No. 62/702,825, filed July 24, 2018. It is noted the subject matter claimed in instant claims 13 and 18 is supported by the instant Non-Provisional Application No. 16/839,031, filed April 2, 2020.  Therefore, the effective filing date of the subject matter claimed in claims 2-7 and 13-20 is April 2, 2020 (the filing date of the CIP Application No. 16/839,031).

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 24, 2020, February 5, 2021 and August 10, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-7 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


Dependent claims 2-7, 14-17 and 19 either depend directly from claims 13 or 18, or incorporate the method of claims 13 and 18.  
Upon review of the specification, the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of treating any type of inflammation.  Possession of an invention may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998).  
In the instant case the only references in the specification to treating or reducing inflammation are directed to lung inflammation or treating a respiratory condition (Specification at paragraphs [0008]-[0009] and [0014]).  A review of the specification shows that Applicants have not provided sufficient description of the invention to support they were in possession of treating or reducing any type of inflammation.
Accordingly, the claims are considered to lack sufficient written description and are properly rejected under 35 USC 112, first paragraph. 



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 13-17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the following:
A method of treating inflammation and/or coronavirus-induced severe acute respiratory syndrome (SARS-CoV) comprising using an inhaler or a nebulizer that releases an aerosolized pharmaceutical composition comprising a conditioned media and/or isolated factors produced by cells, wherein the conditioned media and/or isolated factors produced by cells are produced by co-culturing in media, simultaneously or in successive inoculations, cells from a first source and cells from a second source, and wherein the cells are cultured to produce a conditioned media and/or isolated factors produced by cells, thereby treating the inflammation and/or SARS-CoV.

Claim 13 is indefinite because it merely recites a use without any active, positive steps delimiting how the recited use is actually practiced Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). See MPEP 2173.05(q).
Since each of claims 2-7, 14-17 and 20 depend directly or indirectly from claim 13 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Appropriate correction is required. 


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-7, 13-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 recites the following:
A method of treating inflammation and/or coronavirus-induced severe acute respiratory syndrome (SARS-CoV) comprising using an inhaler or a nebulizer that releases an aerosolized pharmaceutical composition comprising a conditioned media and/or isolated factors produced by cells, wherein the conditioned media and/or isolated factors produced by cells are produced by co-culturing in media, simultaneously or in successive inoculations, cells from a first source and cells from a second source, and wherein the cells are cultured to produce a conditioned media and/or isolated factors produced by cells, thereby treating the inflammation and/or SARS-CoV.

Although the preamble of claim 13 recites “A method of treating…”, claim 13 recites “using an inhaler or a nebulizer”, the claim does not set forth any steps involved in the process, such as a step of administering the aerosolized composition. Claim 13 is thus considered a “use” claim.  As noted in MPEP 2173.05(q), “use” claims are not a proper process claim.  Although a claim should be interpreted in light of the specification disclosure, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Since each of claims 2-7, 14-17 and 20 depend directly or indirectly from claim 13 they each inherit the deficiency thereof, and thus are rejected on the same basis.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over March et al., (US 2015/0320801; PTO-892) (“March”), as evidenced by Dictionary.com (Aspirate Definition & Meaning, retrieved from the internet; see PTO-892) (“Dictionary.com”).
March is directed to methods for administering ASC (adult stem cell) conditioned medium for treating ARDS (Adult Respiratory Distress Syndrome) caused by upper respiratory tract infections such as SARS (Severe Acute Respiratory Syndrome), caused by coronavirus SARS-CoV, and MERS (Middle East Respiratory Syndrome), caused by coronavirus MERS-CoV (Abstract and paragraphs [0002]-[0003]).
Claims 1, 2, 4 and 14 of March claim the following method:
A method for treating a patient, comprising the step of: administering at least one therapeutically effective dose of an agent selected from the group consisting of: ASC and ASC-CM, to a patient, wherein the patient is afflicted with ARDS and wherein the patient is selected from the group consisting of: human and animal.2. The method according to claim 1, wherein ARDS is caused by an upper respiratory tract infection caused by at least one coronavirus selected from the group consisting of: SARS-CoV and MERS-CoV.



14. The method according to claim 4, wherein the ASC-CM is administered by aspirating the material into at least one lung of the patient.

Regarding claim 18, March teaches treating patients having ARDS that is caused by coronavirus induced SARS-CoV, wherein the patient is administered ASC-CM (i.e. adult stem cell conditioned medium) by aspirating the conditioned medium into at least one lung.
Given that Dictionary.com indicates the definition of aspirate is “to inhale (fluid or a foreign body) into the bronchi and lungs…”, March’s disclosed administration by aspiration reads on and aerosolized composition.
Thus, March’s method reads on “administering to the subject an aerosolized pharmaceutical composition comprising a conditioned medium produced by cells, wherein the subject has a coronavirus-induced severe acute respiratory syndrome (SARS-CoV)”.
As to the limitations “A method of decreasing inflammation” and “thereby decreasing inflammation”, it is noted that, although March’s claims 1, 2, 4 and 14 do not specifically claim the method decreases inflammation, March, at paragraph [0005], teaches that, in models of ARDS, it has been shown that ASC-CM (adult stem cell conditioned medium) suppresses lung inflammation and barrier hyperpermeability, two key pathological mechanisms contributing to the development of lung edema in ARDS.

March demonstrates that ASC-CM administration reduces lung inflammation in the LPS-induced ARDS model (paragraphs [0140]-[0141]).
Thus, March does render obvious a method of decreasing inflammation, that is, March teaches the limitations required by the current claims and as all limitations are found in one reference it is held that decreasing inflammation is within the scope of the teachings of March, and thus renders the invention of claim 18 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion that the method decreases inflammation.  Furthermore, there is no evidence on the record that shows that the claimed limitation has any greater or unexpected results than that exemplified by March.
Regarding claim 19, March teaches the ASC-CM is administered by aspiration into at least one lung of the patient, which reads on “inhalation”, thus meeting the limitation of claim 19.


Claims 2-7, 13-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over March et al., (US 2015/0320801; PTO-892) (“March”), in view of Leonard et al., (US 2004/0067920; see PTO-892) (“Leonard”), as evidenced by Mohammadipoor et al., (Respiratory Research (2018) 19:218, pages 1-14; see PTO-892) (“Mohammadipoor”).
Initially, it is noted that claim 13 is directed to a method of treating inflammation and/or coronavirus-induced severe acute respiratory syndrome (SARS-CoV) comprising using an inhaler or a nebulizer that releases an aerosolized pharmaceutical composition comprising a conditioned media and/or isolated factors produced by cells.
Claim 13 further recites the following: 
“…wherein the conditioned media and/or isolated factors produced by cells are produced by co-culturing in media, simultaneously or in successive inoculations, cells from a first source and cells from a second source, and wherein the cells are cultured to produce a conditioned media and/or isolated factors produced by cells…” 

It is noted that these limitations are directed to the manner by which the conditioned media and/or isolated factors are produced.  With regard to the limitations directed to the manner in which the conditioned media and/or isolated factors have been produced (i.e. “…by co-culturing in media, simultaneously or in successive inoculations, cells from a first source and cells from a second source, and wherein the cells are cultured to produce a conditioned media and/or isolated factors produced by cells…”) such limitations are not active steps required by the method of treating, but rather are  product-by-process steps which define the pharmaceutical composition.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e., it is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  See also MPEP § 2113.         
In the instant case, the method by which the pharmaceutical composition has been produced is not sufficiently detailed so as to impart any unique structural/chemical properties to the conditioned media and/or isolated factors, rather any conditioned media and/or factors isolated from conditioned media would appear to read on the pharmaceutical composition. If the product by process limitations are considered, the process imparts these features: providing cell culture conditioned media or factors isolated from the conditioned media.

Regarding claim 13, March is directed to methods for administering ASC (adult stem cell) conditioned medium for treating ARDS (Adult Respiratory Distress Syndrome) caused by upper respiratory tract infections such as SARS (Severe Acute Respiratory Syndrome), caused by coronavirus SARS-CoV, and MERS (Middle East Respiratory Syndrome), caused by coronavirus MERS-CoV (Abstract and paragraphs [0002]-[0003]).
March, at paragraph [0005], teaches that, in models of ARDS, it has been shown that ASC-CM (adult stem cell conditioned medium) suppresses lung inflammation and barrier hyperpermeability, two key pathological mechanisms contributing to the development of lung edema in ARDS.
March, at paragraphs [0006], [0098] and [0102], teaches the ASC-CM is prepared from human ASCs (hASCs) obtained from adipose tissue and NHDF (normal human dermal fibroblasts) expanded in tissue culture and incubated with growth media or basal media for 24-72 h. The conditioned media is collected and used as is, or frozen, 
March, at paragraphs [0123] and [0125]-[0126], teaches assessing the effects of the ASC-CM on LPS-induced protein increase and inflammation by administering the conditioned medium via injection. The treatment with ASC-CM suppressed the LPS-induced increase in protein (FIGS. 3A and 3B), as well as suppressed the LPS-induced increase in TNFα levels (FIGS. 5A and 5B).
March demonstrates that ASC-CM administration reduces lung inflammation in the LPS-induced ARDS model (paragraphs [0140]-[0141]).
Claims 1, 2, 4 and 14 of March claim the following method:
A method for treating a patient, comprising the step of: administering at least one therapeutically effective dose of an agent selected from the group consisting of: ASC and ASC-CM, to a patient, wherein the patient is afflicted with ARDS and wherein the patient is selected from the group consisting of: human and animal.2. The method according to claim 1, wherein ARDS is caused by an upper respiratory tract infection caused by at least one coronavirus selected from the group consisting of: SARS-CoV and MERS-CoV.

4. The method according to claim 1, wherein the patient is administered a therapeutically effective dose of ASC-CM, the ASC-CM comprising material have a molecular weight of greater than about 10,000 Daltons.



Thus, March’s disclosed method encompasses treating inflammation in subjects having ARDS that is caused by coronavirus-induced SARS-CoV, wherein the patient is administered conditioned medium prepared from ASCs (adipose tissue-derived stem cells) and NHDFs (normal human dermal fibroblasts). 
March’s method reads on “A method of treating inflammation and/or coronavirus-induced severe acute respiratory syndrome (SARS-CoV) using a pharmaceutical composition comprising a conditioned media, thereby treating the inflammation and/or SARS-CoV.”
Further regarding claim 13 and the limitation that the composition is an aerosolized composition, it is noted, as discussed above regarding claim 18, given that March teaches the conditioned medium is administered by aspiration to the lung, and given the definition of aspirate is “to inhale (fluid or a foreign body) into the bronchi and lungs…” (Dictionary.com; see PTO-892), March’s disclosed administration of the conditioned medium by aspiration reads on an aerosolized composition.
Although March teaches the conditioned medium is administered by aspiration to the lung, March does not further teach using an inhaler or nebulizer to release the pharmaceutical composition comprising the conditioned medium.
However, Maguire is directed to bioactive compositions comprising conditioned cell culture medium prepared from fibroblasts and adipose-derived stem cells (ADSCs) (Abstract and paragraphs [0008] and [0070]). Maguire teaches the conditioned 
Leonard is directed to pharmaceutical compositions for treating lung inflammation, asthma, or viral infection such as SARS, wherein the pharmaceutical composition is a powder and is delivered to the respiratory tract by direct administration from a nebulizer device or inhaler (Abstract and paragraphs [0034]-[0036] and [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using an inhaler or nebulizer as the mode of delivering the therapeutic composition to the lungs in the method of March.
 The person of ordinary skill in the art would have been motivated to use an inhaler or nebulizer, as taught by Maguire and Leonard, for the predictable result of delivering the therapeutic composition directly to the lungs, thus providing a more efficient delivery to the inflamed tissue.
The skilled artisan would have had a reasonable expectation of success in substituting the inhaler or nebulizer, for the aspiration delivery of March, because Maguire has shown that therapeutic conditioned medium can be prepared as an inhaler and Leonard has shown that pharmaceutical compositions for treating lung inflammation or viral infection such as SARS can be delivered to the respiratory tract by direct administration from a nebulizer device or inhaler.
Substitution of one element for another known in the field is considered to be obvious, absent a showing that the result of the substitution yields more than KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
Regarding claim 14, Leonard, at paragraph [0144], teaches the inhaler can be a metered dose inhaler (MDI) comprising a propellant, which reads on “the inhaler is a pressurized metered-dose inhaler”, thus meeting the limitation of claim 14.
Regarding claims 7 and 16, March teaches determining the surface marker expression for the human ASCs (hASCs) using adipose-derived mesenchymal stem cell surface markers CD13, CD73, and CD105.  March teaches the human ASCs used to prepare the conditioned medium were originally produced by the propagation of cell fraction adherent to plastic under standard culture conditions. The hASCs had properties consistent with mesenchymal stromal cells, including positive expression for CD13, CD73, and CD105 and negative expression for CD31 and CD45.
Mohammadipoor evidences that the MSC (mesenchymal stem/stromal cell)
 secretome that is released into conditioned medium comprises bioactive factors such as IL-6, IL-10 and LIF (MSC Secretome, right column, first paragraph, page 2 of 14; and Table 1). 
Therefore, March’s conditioned medium produced by the hASCs would necessarily comprise a variety of bioactive factors including IL-6, IL-10 and LIF, thus meeting the limitation of claim 16.
Further regarding claim 7, March has shown that the ASC-CM is effective for reducing lung inflammation (paragraphs [0123], [0125]-[0126] and [0140]-[0141]). Thus, the bioactive factors include anti-inflammatory factors, thus meeting the limitation of claim 7.
Regarding claim 17, March teaches the ASC-CM is delivered directly to at least one lung of the patient (claim 14).  March has shown that the ASC-CM is effective for reducing lung inflammation (paragraphs [0123], [0125]-[0126] and [0140]-[0141]. Therefore, March’s method reads on “wherein the aerosolized pharmaceutical composition reaches an affected respiratory mucosa to decrease inflammation”, thus meeting the limitations of claim 17.
Regarding claim 20, it is noted that Leonard teaches the therapeutic composition is delivered using a compressor nebulizer (paragraph [0204]), thus meeting the limitation of claim 20.
Regarding claims 2 and 3 and the limitation “wherein the first cells are stem cells and the second cells are fibroblasts” (claim 2) and the limitation “wherein the stem cells are adipose tissue-derived stem cells” (claim 3), it is noted, as set forth above regarding claim 13, claim 13 is directed to a method of treating using an inhaler or nebulizer that releases the pharmaceutical composition, thus the limitations directed to the manner by which the conditioned medium is made are not active steps required by the method of treating. It is noted that the limitations directed to the manner by which the conditioned media and/or isolated factors are produced are product-by-process steps which define the pharmaceutical composition comprising the conditioned medium.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  

March teaches the therapeutic conditioned medium is conditioned medium prepared from human fibroblasts (NHDFs) and human stem cells, wherein the stem cells are adipose tissue-derived stem cells (paragraphs [0006], [0098] and [0102]). Thus, March’s method meets the limitations of claims 2 and 3.
Regarding claims 4 and 5 and the limitations “wherein the stem cells and the fibroblasts are isolated from a same donor, wherein the stem cells are isolated at a first time and the fibroblasts are isolated at a second time, and wherein the first time and the second time are different times” (claim 4), and “wherein the stem cells and the fibroblasts are isolated from a different donor” (claim 5), it is again noted as set forth above regarding claim 13, claim 13 is directed to a method of treating using an inhaler or nebulizer that releases the pharmaceutical composition, thus the limitations directed to the manner by which the conditioned medium is made (i.e. “…isolated from a same donor…..isolated at a first time…isolated at a second time….the first and second time are different times….”, and “…the stem cells and the fibroblasts are isolated from a different donor…”) are not active steps required by the method of treating. It is noted that the limitations directed to the manner by which the conditioned media and/or isolated factors are produced are product-by-process steps which define the pharmaceutical composition comprising the conditioned medium.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  

March teaches the therapeutic conditioned medium is conditioned medium prepared from human fibroblasts (NHDFs) and human stem cells, wherein the stem cells are adipose tissue-derived stem cells (paragraphs [0006], [0098] and [0102]). Thus, March’s method meets the limitations of claims 4 and 5.
Regarding claim 6 and the limitation “wherein the donor is a human donor”, it is noted as set forth above regarding claims 2-4, this limitation is directed to the manner by which the conditioned medium is made (from a human donor) and is not an active step required by the method of treating. Limitations directed to the manner by which the conditioned media and/or isolated factors are produced are product-by-process steps which define the pharmaceutical composition comprising the conditioned medium.  
Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  
If the product by process limitations are considered, the process imparts these features: providing human stem cell culture-conditioned medium and human fibroblast culture-conditioned media, or factors isolated from the conditioned media.
March teaches the therapeutic conditioned medium is conditioned medium prepared from human fibroblasts (NHDFs) and human stem cells (paragraphs [0006], [0098] and [0102]). Thus, March’s method meets the limitation of claim 6.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over March, in view of Leonard, as evidenced by Mohammadipoor, as applied to claims 2-7, 13-14 and 16-20 above, and further in view of Xu et al., (Lancet Respir Med 2020; 8:420-22, published online February 17, 2020; see PTO-892) (“Xu”).
The teaching of March, in view of Leonard, as evidenced by Mohammadipoor is set forth above.
Regarding claim 15, it is noted that, although March teaches treating SARS-CoV by administering the ASC-CM, the cited prior art does not further teach the SARS-CoV is caused by COVID-19.
However, Xu is directed to pathological findings of COVID-19 associated with acute respiratory distress syndrome (ARDS).  Xu teaches a case study of a patient who suffering from SARS-CoV-2 that is caused by COVID-19. Xu investigated the pathological characteristics of the patient. (Left column, first paragraph, page 420).
Xu teaches the patient suffered from shortness of breath and hypoxaemia and was administered methylprednisolone to attenuate lung inflammation (right column, second paragraph, page 420 to left column, first paragraph, page 421). Xu further teaches the pathological features of COVID-19 resemble those see in SARS and MERS (Left column, third paragraph, page 421). Xu teaches the clinical and pathological investigation might help formulate timely therapeutic strategy and reduce mortality. (Right column, fourth paragraph, page 421). 
Therefore, given that Xu recognizes that SARS-CoV that is caused by COVID-19 has pathological features that resemble SARS and MERS and patients suffer from lung inflammation and given that March teaches the administration of the conditioned 
The person of ordinary skill in the art would have been motivated to modify the prior art method to include treating SARS-CoV caused by COVID-19, for the predictable result of successfully providing a treatment that reduces lung inflammation, thus meeting the limitation of claim 15.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of the cited prior art and Xu because each of these teachings are directed at treating SARS caused by coronaviruses, including reducing lung inflammation.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633